



WARNING

This is a case under the
Child, Youth and
    Family Services Act, 2017
and subject to subsections 87(8) and 87(9) of this legislation.
These subsections and
    subsection 142(3) of
the
Child, Youth and Services Act, 2017
, which
deals with the consequences of failure to comply,
    read as follows:

87
(8)
Prohibition re identifying child

 No person shall publish or make public information that has the
    effect of identifying a child who is a witness at or a participant in a hearing
    or the subject of a proceeding, or the childs parent or foster parent or a
    member of the childs family.

(9)
Prohibition
    re identifying person charged
 The court may make an order prohibiting the publication of
    information that has the effect of identifying a person charged with an offence
    under this Part.

142
(3)
Offences re publication
 A person who contravenes subsection 87(8) or
    134(11) (publication of identifying information) or an order prohibiting
    publication made under clause 87(7)(c) or subsection 87(9), and a director,
    officer or employee of a corporation who authorizes, permits or concurs in such
    a contravention by the corporation, is guilty of an offence and on conviction
    is liable to a fine of not more than $10,000 or to imprisonment for a term of
    not more than three years, or to both
.




COURT OF APPEAL FOR ONTARIO

CITATION: Kenora-Rainy River Districts Child
    and Family Services v. K.R., 2021 ONCA 123

DATE:  20210224

DOCKET: C68485

Fairburn A.C.J.O., MacPherson
    and Gillese JJ.A.

BETWEEN

Kenora-Rainy
    River Districts Child and Family Services

Applicant (Respondent)

and

K.R. and P.N.R.

Respondents (Appellants)

K.R., acting in person

P.N.R., acting in person

David J. Elliott, for the respondent

Heard and released orally: February 23, 2021 by
    video conference

On
    appeal from the order of Justice John S. Fregeau of the Superior Court of
    Justice, dated June 15, 2020.

REASONS FOR DECISION

[1]

The appellants are the parents of two children.
    In 2018, a justice of the Ontario Court of Justice (Family Court) found that
    the children were in need of protection pursuant to the
Child and Family
    Services Act
, R.S.O. 1990, c. C.11.

[2]

The appellants appealed from this decision to
    the Superior Court of Justice. During the course of the appeal process, the
    appellants brought several motions, one of which was a motion for further
    disclosure. In a decision dated 15 June 2020, Fregeau J. granted the relief
    sought in part and denied other disclosure requests as being irrelevant.

[3]

As a preliminary issue, the respondent contends
    that the appellants have brought their appeal in the wrong court; they should
    be in the Divisional Court.

[4]

Section 6(1)(b) of the
Courts of Justice Act
,
    R.S.O. 1990, c. C.43, requires that a final order of a judge of the Superior
    Court of Justice be appealed to the Court of Appeal. Section 19(1)(b) requires
    that an interlocutory order of a judge of the Superior Court of Justice be
    appealed to the Divisional Court with leave. If the order is interlocutory, s.
    38(3) of the
Family Law Rules
, O. Reg. 114/99, requires the appeal and
    the leave motion to be heard at the same time.

[5]

We agree with the respondent. Justice Fregeaus
    decision relating to disclosure is interlocutory: see
Higgins v. Higgins
,
    2007 ONCA 663, at para. 19.

[6]

The appeal is quashed for lack of jurisdiction.

Fairburn
    A.C.J.O.

J.C.
    MacPherson J.A.

E.E.
    Gillese J.A.


